Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 13, 2022, has been entered.  

2. 	The amendment filed June 13, 2022, is acknowledged and has been entered. Claims 114-116 have been amended.

3.  	Claims 1, 114-117 and 119-131 are pending.  Claims 129-131 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention or non-elected species of invention, there being no allowable generic or linking claim.  

4.  	Claims 1, 114-117 and 119-128 are under examination.

Grounds of Rejection Maintained
Claim Rejections - 35 U.S.C. §§ 103
5.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
6.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

8.	Claims 1, 114-117 and 119-128 are rejected under 35 U.S.C. 103(a) as being unpatentable over Holliger et al (US 2004/0058400 A1, IDS) in view of Alt et al (FEBS L., 454:90-94, 1999, IDS).
With respect to the amended claims, Holliger et al teach bispecific and bivalent antibodies (i.e., diabodies) wherein the first polypeptide has the structure of N-(VLA-VHB)-C and the second polypeptide has the structure of N-(VLB-VHA)-C and that the constant domains of IgG1 can kill cells by activating complement and that the constant domains of IgG1 bind Fc receptors for other effector functions (see entire document, e.g., pages 3, 8 and 13 and Examples).  Holliger et al further teach that diabodies can be fused to additional proteins or antibody domains, such as a CH3 domain, to increase the size of the diabody for enhanced retention in the serum Holliger et al teach that the antibodies can bind to CD3, the hormone drug oestriol, small molecules, CD16 or CD32 among other antigens (see pages 4, 9 and 12 and Example 12). Holliger et al teach the antibodies can be humanized (see page 23). Holliger et al teach pharmaceutical compositions comprising such diabodies (see claims).
Alt et al teach fusing a CH3 domain or a hinge linker comprising a cysteine residue (which is disfulide linked to the cysteine in the other protein comprised in the antibody) followed by -CH2-CH3, which are from human IgG1, to a single chain diabody or scFv antibody to increase serum half-life (see entire document, e.g., abstract, Figure 1 and pages 90 and 93-94).  Alt et al teach that a CH3 fusion allows production of an antibody that lacks effector functions associated with CH2-CH3 (Fc region) (see page 94). Alt et al teach that an scFv can also be fused to the C-terminus of the CH3 domain (see page 94). Alt et al teach that the antibodies can target tumor antigens, bacteria antigens or receptor molecules (see page 90). Alt et al teach that certain therapeutics require Fc effector functions an long serum half-life (see page 90).
Accordingly, it would have been prima facie obvious to make bispecific and bivalent non-human, humanized or human antibodies (i.e., diabodies) wherein the first polypeptide has the structure of N-(VLA-VHB)-C and the second polypeptide has the structure of N-(VLB-VHA)-C, wherein both proteins further comprise a linker with a cysteine residue (which is disulfide linked to the opposite cysteine) and a CH2-CH3 domains from human IgG1 to either the N or C-terminus. 
 In this case, Alt teach that proteins having a cysteine hinge linker-CH2-CH3 domain can be used to increase serum half-life and Holliger teach adding antibody domains to increase half-life, so one of skill in the art would be motivated to use the cysteine linker-CH2-CH3 of human IgG1 at either end of the diabody of Holliger as it would be immediately recognized to be a naturally occurring structure in human serum that would increase half-life, including in antibodies that bind to CD16 and/or CD32.  As the cysteine linker-CH2-CH3 is larger than a CH3 domain, the size of the diabody would be further increased such that the half-life would have the advantage of being further extended compared to a CH3 only fused construct.  Furthermore, depending on the application, the construct would have the added advantage of effector functions when desired and the disulfide-linked cysteine bond would have the advantage of increasing stability of the construct.
Notably, as set forth in the Supreme Court decision in KSR International Co. v. Teleflex Inc. 82 USPQ2d 1385 (2007):
“A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.”KSR, 82 USPQ2d at 1397. “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.”Id. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR, 82 USPQ2d at 1396.   An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case. Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not. See KSR Int7 Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007) ("The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.").
In this case, based on the knowledge in the antibody art about making bispecific and bivalent antibodies and antibodies in general, it is submitted that a person of ordinary skill in the art using ordinary creativity would have recognized that adding a cysteine linker-CH2-CH3 domain from human IgG1 to each polypeptide of a diabody would have advantages detailed above.  Furthermore, such diabodies could target any antigen as claimed as evidenced by Alt and Holliger, such that diabodies targeting antibodies and pharmaceutical compositions comprising such diabodies would also be seen as obvious over the references for similar reasons. Then with respect to amended claim 125, it is noted that Alt et al teach modifying the CH3 domain to create a knob-in-hole structure along with additional cysteine residues to give the advantage of favoring formation of heterodimeric bispecific constructs.  Accordingly, a person of ordinary skill in the art using ordinary creativity would have been motivated to modify the CH3 domain to create a knob-in-hole structure in the diabody-Fc construct suggested by the prior art in order to promote proper heterodimeric formation.  Notably, as CH2-CH3 domains from each polypeptide dimerize, without a knob-in-hole structure, the CH2-CH3 domains would be more likely to homodimerize than CH2-CH3 domains with a knob-in-hole structure, which would lead to non-functional homodimers being formed.  Therefore, modifying CH2-CH3 domains with a knob-in-hole structure would have an advantage in the suggested constructs and these modified IgG1 CH2-CH3 domains with a knob-in-hole structure would have at least one amino acid modification as compared to the amino acid sequence of SEQ ID NO:5 as the claim has been amended.
Finally, one of ordinary skill in the art would have a reasonable expectation of success in making such constructs as both Alt et al and Holliger et al demonstrate that genetic engineering techniques to join antibody domains using linkers were known in the art.
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to Arguments
9.	In the response, Applicant traverses the rejection.  
	Applicant submits that:


    PNG
    media_image1.png
    877
    745
    media_image1.png
    Greyscale






    PNG
    media_image2.png
    865
    767
    media_image2.png
    Greyscale






    PNG
    media_image3.png
    942
    773
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    934
    755
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    809
    800
    media_image5.png
    Greyscale


In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Notably, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In this case, the prior art cited recognized that there is an advantage when desired to increase the size of the diabody for enhanced retention in the serum while antibodies with fused CH2-CH3 fusion would  also be expected to retain effector functions when this is also desired, such that there were multiple motivations to fuse an IgG1 CH2-CH3 domain to diabodies using a Cys containing linker wherein the first polypeptide has the structure of N-(VLA-VHB)-C and the second polypeptide has the structure of N-(VLB-VHA)-C.
The antibody arts have been studied extensively and one of skill in the art would have recognized that different domains of antibodies are desirable in some situations while not desirable in others, such that they could routinely add or remove domains as needed.  The instant claims are broadly drawn to generic diabody molecules comprising an IgG1 CH2-CH3 domain and one of skill in the art would recognize that adding an IgG1 CH2-CH3 domain with knob-in hole mutations to a diabody molecule would have advantages when effector functions were desired and increased serum half-life were desired. In further response to Applicant’s argument, this position is supported throughout many other prior art documents, including Ono et al (JBB, 95(3):231-28, 2003, of record) and Mertens et al (US 2004/0220388 A1, of record).  For example, Ono et al teach that adding the FC of human IgG1 to scFv has the advantage of allowing for more easy purification and longer clearance time in blood and effector functions for use in human therapy (see pages 231-232). Similarly, Mertens et al teach diabodies of the VL-VH form that are bispecific and that by products often need to be removed due to incorrect VL and VH binding which can be minimized with knob in hole mutations using a CH3 domain or an Fc fragment which also has the advantage of increasing molecular weight (see paragraphs 7-8).  Then Raubitschek et al (US 6,410,319) teach fusing scFv to hinge-CH2-CH3 and that diabodies can also be used (see columns 14 and 15).
Applicant further argues that the combined teachings of Alt and Holliger teach away from the claimed invention because Holliger teaches that the inclusion of a CH3 domain decreased the yield of bispecific antibody and that Fc receptor binding is undesired, while Alt teaches that their Fc molecule is tethered with two disulfides, but Holliger teaches that multiple hinge cysteines limits the assembly bispecific molecules.
In response, these teachings do not teach away from the claimed invention, but strengthen the pending obviousness rejection.  For example, with respect to amended claim 125, it is noted that Alt et al teach modifying the CH3 domain to create a knob-in-hole structure along with additional cysteine residues to give the advantage of favoring formation of heterodimeric bispecific constructs.  Accordingly, a person of ordinary skill in the art using ordinary creativity would have been motivated to modify the CH3 domain to create a knob-in-hole structure in the diabody-Fc construct suggested by the prior art in order to promote proper heterodimeric formation also because Alt teach that an unmodified CH3 domain alone reduced yield.  Then with respect to Fc receptor binding is undesired, that is only in the context of specific antibodies where the function is unnecessary or not desired.  The art recognized that in some antibody constructs the Fc receptor binding is desired and would be motivated to include the Fc in such constructs, while it was not desired in other constructs and would not be include when undesirable.  Finally, with respect to multiple hinge cysteines limiting the assembly of bispecific molecules that would be motivation to only include one cysteine in each linker or hinge.
Applicant further argues that the Examiner has read the teachings in a vacuum to disregard the nature of the molecule that Alt uses to form a CH2-CH3 fusion as Alt teaches a single chain diabody.
In response, the prior art has been considered as a whole.  In this instance, while Alt teaches a single chain diabody, it is noted that this creates a tetravalent construct, but there is nothing in Alt or Holliger that teaches adding a CH2-CH3 to each polypeptide of a diabody to get a bivalent construct as taught by Holliger would not be desirable. Notably, Holliger add a CH3 domain to a diabody in Example 12, which demonstrates that fusion constructs to diabodies can be made.
 Applicant further argues that paragraph 129 of Holliger sets froth that having a CH2-CH3 domain results in a loss of binding specificity, such that one of skill in the art would not have been motivated to produce a product with lower targeting specificity and that increasing the size of the product reduces yield which also teaches away from a larger construct. 
In response, paragraph 129 states that “antibody fragments should be more specific than IgG, as the Fc part of the IgG also targets Fc receptor bearing cells” and further that a “longer serum half-life may be desirable for recruiting effector functions”.  Then page 11, paragraph 183 states that “it may be advantageous to increase the size … The diabody could therefore be fused to other proteins, or antibody domains”, so it is clear that Holliger contemplated that larger diabodies with effector functions can be desirable regardless of any loss of binding specificity or yield.

Applicant further submits that the light chains of two antibodies with different specificities can bind either heavy chain such that knob and hole teaching of Alt does not solve any problem and that the Examiner mischaracterizes the teachings of Alt on page 94.

In response, the issue with light chains binding either heavy chain was known in the art and the rejection does not disregard it.  Holliger make bispecific diabodies further fused to a CH3 domain, so while light chain mispairing can occur the art understands this and makes bispecific diabodies anyways. Then with respect to mischaracterizing Alt’s teachings the Examiner was paraphrasing Alt when it teaches that “Fusion of a single-chain diabody to the IgG Fc region combines multiple binding sites with the effector functions mediated by the Fc region of immunoglobulins. In contrast, the scDb-CH3 format generates tetravalent antibody fragments of the size of IgG lacking the effector functions associated with the Fc region.” This teaching evidences that fusion of the Fc region to binding sites combines antigen binding with effector functions, while the CH3 fusion lacks effector functions, which is what the paraphrase conveyed. 
Then with respect to the knob and hole teachings and the light chain mispairing issue, it is acknowledged that the art recognized light chain mispairing and made bispecific antibodies anyways and dealt with mispairing by purifying the desired product or undertaking additional modifications.  Making knob and hole mutations in the Fc, inhibits CH2-CH3 homodimer formation such that functional antibody with CH2-CH3 heterodimer formation is more likely and the heterodimer form can be more easily purified using Fc binding purification techniques.  It is further noted that the antibody art had developed ways to promote desired diabody formation as well that could be used to reduce light chain mispairing (see Zhu et al (PS, 6:781-788, 1997), entire document, e.g., abstract).

Accordingly, after careful and complete consideration of Applicant’s response and the record as a whole, for these reasons and the reasons set forth previously, this rejection is maintained.

Double Patenting
10.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).



11.	Claims 1, 114-117 and 119-128 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-36 of US Patent 9,296,816 in view of Holliger et al (US 2004/0058400 A1, IDS) in view of Alt et al (FEBS L., 454:90-94, 1999, IDS).  Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons:
Claims 1-36 of the US Patent recite diabody molecules comprising a first polypeptide chain and a second polypeptide chain, said chains being covalently bonded to one another wherein: (I) said first polypeptide chain comprises in the N-terminal to C-terminal direction: (i) a domain comprising a binding region of a light chain variable domain of a first immunoglobulin (VL1) specific for a first epitope; (ii) a domain comprising a binding region of a heavy chain variable domain of a second immunoglobulin (VH2) specific for a second epitope; (iii) a hinge domain that comprises: (a) the amino acid sequence: VEPKSC (SEQ ID NO:79); or (b) the amino acid sequence AEPKSC (amino acids 245-250 of SEQ ID NO: 18); and (iv) a CH2 domain and a CH3 domain of an IgG1 Fc region; wherein said VL1 and said VH2 are covalently linked by a peptide linker such that said VL1 and said VH2 do not associate with one another to form an epitope binding site for said first or second epitope; (II) said second polypeptide chain comprises in the N-terminal to C-terminal direction: (i) a domain comprising a binding region of a light chain variable domain of the second immunoglobulin (VL2); (ii) a domain comprising a binding region of a heavy chain variable domain of the first immunoglobulin (VH1); and (iii) a light chain constant domain consisting of the amino acid sequence: FNRGEC (SEQ ID NO:23); wherein said VL2 and said VH1 are covalently linked by a peptide linker such that said VL2 and said VH1 do not associate with one another to form an epitope binding site for said first or second epitope; and (III) (i) said VL1 and said VH1 associate with one another to form a first binding site (VL1)(VH1) that binds said first epitope; (ii) said VL2 and said VH2 associate with one another to form a second binding site (VL2)(VH2) that binds said second epitope; (iii) said first and second epitopes are different; and (iv) said first polypeptide chain and said second polypeptide chain are covalently linked via a disulfide bond between said cysteine residue of said hinge domain and said cysteine of said light chain constant domain (see claim 3).  The claims further recite most if not all of the additional limitations of the instant dependent claims. Any limitations not taught by the claims would be considered obvious in view of the prior art cited above for the reasons set forth above in the 103 rejection of the claims and incorporated herein. For the sake of compact prosecution and brevity, that reasoning has not been copied here.
Accordingly, the claimed inventions are so substantially similar that any minor differences in the subject matter claimed in the instant application would be seen as an obvious variation of the subject matter claimed in the patent in view of the prior art set forth above for the reasons set forth above and incorporated herein.

12.	Claims 1, 114-117 and 119-128 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-13 of US Patent 10,093,739 in view of Holliger et al (US 2004/0058400 A1, IDS) in view of Alt et al (FEBS L., 454:90-94, 1999, IDS).  Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons:
Claims 1-13 of the US Patent recite diabody molecules comprises a first polypeptide chain and a second polypeptide chain, said chains being covalently bonded to one another wherein: (I) said first polypeptide chain comprises in the N-terminal to C-terminal direction: (i) a VL1 domain comprising a binding region of a light chain variable domain of a first immunoglobulin specific for a first epitope; (ii) a VH2 domain comprising a binding region of a heavy chain variable domain of a second immunoglobulin specific for a second epitope; and (iii) a cysteine-containing hinge domain that comprises: (a) the amino acid sequence: VEPKSC (SEQ ID NO:79); or (b) the amino acid sequence: AEPKSC (amino acid residues 245-250 of SEQ ID NO:18); wherein said VL1 domain and said VH2 domain are covalently linked by a peptide linker such that said VL1 domain and said VH2domain do not associate with one another to form an epitope binding site for said first or second epitope; (II) said second polypeptide chain comprises in the N-terminus to C-terminus direction: (i) a VL2 domain comprising a binding region of a light chain variable domain of the second immunoglobulin; (ii) a VH1 domain comprising a binding region of a heavy chain variable domain of the first immunoglobulin; and (iii) a cysteine-containing light chain constant domain that comprises the C-terminal 2 to 8 amino acid residues of a human light chain constant domain; wherein said VL2 domain and said VH1 domain are covalently linked by a peptide linker such that said VL2 domain and said VH1 domain do not associate with one another to form an epitope binding site for said first or second epitope; and (III) (i) said VL1 domain and said VH1 domain associate with one another to form a first binding site (VL1)(VH1) that binds said first epitope; (ii) said VH2 domain and said VL2 domain associate with one another to form a second binding site (VL2)(VH2) that binds said second epitope; (iii) said first and second epitopes are different; and (iv) said first polypeptide chain and said second polypeptide chain are covalently linked via a disulfide bond between said cysteine residue of said hinge domain and said cysteine of said light chain constant domain; and wherein one of said first and said second binding sites binds to said pathogenic antigen wherein said cysteine-containing hinge domain additionally comprises an Fc domain (see claims 1 and 2). The claims further recite most if not all of the additional limitations of the instant dependent claims. Any limitations not taught by the claims would be considered obvious in view of the prior art cited above for the reasons set forth above in the 103 rejection of the claims and incorporated herein. For the sake of compact prosecution and brevity, that reasoning has not been copied here.
Accordingly, the claimed inventions are so substantially similar that any minor differences in the subject matter claimed in the instant application would be seen as an obvious variation of the subject matter claimed in the patent in view of the prior art set forth above for the reasons set forth above and incorporated herein.

13.	Claims 1, 114-117 and 119-128 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-2 of US Patent 10,093,738 in view of Holliger et al (US 2004/0058400 A1, IDS) in view of Alt et al (FEBS L., 454:90-94, 1999, IDS).  Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons:
Claims 1-2 of the US Patent recite diabody molecules comprising a first polypeptide chain and a second polypeptide chain, said chains each having an N-terminus and a C-terminus and being covalently bonded to one another, wherein: (A) said first polypeptide chain comprises, in the N-terminal to C-terminal direction: (i) a first domain (VL1) comprising an epitope-binding region of a light chain variable domain of a first immunoglobulin specific for a first epitope, (ii) a second domain (VH2) comprising an epitope-binding region of a heavy chain variable domain of a second immunoglobulin specific for a second epitope, and (iii) a third domain comprising an Fc domain or portion thereof, wherein said VL1 and said VH2 are covalently linked by a peptide linker such that said VL1 and said VH2 do not associate with one another to form an epitope binding site capable of specifically binding said first or second epitope; and (B) said second polypeptide chain comprises, in the N-terminal to C-terminal direction: (i) a fourth domain (VL2) comprising an epitope-binding region of a light chain variable domain of the second immunoglobulin, (ii) a fifth domain (VH1) comprising an epitope-binding region of a heavy chain variable domain of the first immunoglobulin, and (iii) a sixth domain comprising an Fc domain, wherein said VL2 and said VH1 are covalently linked by a peptide linker such that said VL2 and said VH1 do not associate with one another to form an epitope binding site capable of specifically binding said first or second epitope; wherein the first domain and the fifth domain associate to form a (VL1)(VH1) binding site capable of specifically binding the first epitope; wherein the second domain and the fourth domain associate to form a (VL2)(VH2) binding site capable of specifically binding the second epitope; and wherein: (1) said second and said third domains; and/or (2) said fifth and said sixth domains; are linked to one another by an intervening polypeptide linker having a sequence selected from the group consisting of SEQ ID NOs: 283, 284, 286 and 287, wherein the third domain comprises a hinge-Fc domain, said hinge portion thereof being a cysteine-containing hinge domain that comprises the amino acid sequence: VEPKSC.
Here, any limitations not taught by the claims would be considered obvious in view of the prior art cited above for the reasons set forth above in the 103 rejection of the claims and incorporated herein. For the sake of compact prosecution and brevity, that reasoning has not been copied here.
Accordingly, the claimed inventions are so substantially similar that any minor differences in the subject matter claimed in the instant application would be seen as an obvious variation of the subject matter claimed in the patent in view of the prior art set forth above for the reasons set forth above and incorporated herein.

14.	Claims 1, 114-117 and 119-128 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over the claim of US patent 11,254,747 (issued from application 15/911,869) in view of Holliger et al (US 2004/0058400 A1, IDS) in view of Alt et al (FEBS L., 454:90-94, 1999, IDS).  Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons:
The claims of the patent recite a diabody molecule capable of binding to an epitope of CD32B and an epitope of CD79B, wherein said diabody comprises a first polypeptide chain and a second polypeptide chain, said polypeptide chains each having an N-terminal end and a C-terminal end and being covalently bonded to one another, wherein: (A) said first polypeptide chain comprises, in the N-terminal to C-terminal direction: (i) a first domain comprising a binding region of a light chain variable domain of a first immunoglobulin (VL1) specific for binding said epitope of CD79B; (ii) a second domain comprising a binding region of a heavy chain variable domain of a second immunoglobulin (VH2) specific for binding said epitope of CD32B; and (iii) a third domain comprising at least one cysteine residue; wherein said first domain and said second domain are linked to one another by an intervening linker such that said first domain and said second domain are constrained from self-assembly and do not associate to form an epitope binding site; and In Re U.S. Patent Appln. of Leslie S. Johnson et al. Reply to the Official Action of May 28, 2020Application Serial No. 15/911,869Page 3 (B) said second polypeptide chain comprises, in the N-terminal to C- terminal direction: (i) a fourth domain comprising a binding region of a light chain variable domain of said second immunoglobulin (VL2) specific for binding said epitope of CD32B; (ii) a fifth domain comprising a binding region of a heavy chain variable domain of said first immunoglobulin (VH1) specific for binding CD79B; and (iii) a sixth domain comprising at least one cysteine residue; wherein said fourth domain and said fifth domain are linked to one another by an intervening linker such that said fourth domain and said fifth domain are constrained from self-assembly and do not associate to form an epitope binding site; wherein said first domain and said fifth domain associate to form a binding site (VL1/VH1) that binds said epitope of CD79B, said second domain and said fourth domain associate to form a binding site (VH2/VL2) that binds said epitope of CD32B, and said cysteine residues of said third domain and said sixth domain form a disulfide bond between said first and second polypeptide chains wherein said first polypeptide chain or said second polypeptide chain further comprises an Fc domain.
Here, any limitations not taught by the claims would be considered obvious in view of the prior art cited above for the reasons set forth above in the 103 rejection of the claims and incorporated herein. For the sake of compact prosecution and brevity, that reasoning has not been copied here.
Accordingly, the claimed inventions are so substantially similar that any minor differences in the subject matter claimed in the instant application would be seen as an obvious variation of the subject matter claimed in the patent in view of the prior art set forth above for the reasons set forth above and incorporated herein.

Response to Arguments
15.	In the response, Applicant traverses these rejections for the reasons the 103 rejection was traversed.  
In response to applicant's arguments, as they were not found persuasive with respect to the 103 rejection, they are not found persuasive here for the same reasons detailed above and incorporated herein.
Accordingly, after careful and complete consideration of Applicant’s response and the record as a whole, for these reasons and the reasons set forth previously, these rejections are maintained.


Conclusion
16.	No claim is allowed.   

17.	All claims are drawn to the same invention claimed in the application prior to the entry of the submission under 37 CFR 1.114 and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brad Duffy whose telephone number is (571) 272-9935.  The examiner can normally be reached at Monday through Friday.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Julie Wu, can be reached at (571) 272-5205.  The official fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see <http://pair-direct.uspto.gov>.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  

Respectfully,						
Brad Duffy						
571-272-9935
				
/Brad Duffy/
Primary Examiner, Art Unit 1643
September 9, 2022